DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Jaffe (Reg. 64977) on 04/01/2021.
The application has been amended as follows:

1. (Currently Amended):  A service access control method, comprising:
receiving, by a local service access control server, a local service access request message of a User Equipment (UE) forwarded by a Mobile Edge Computing (MEC) server, the local service access request message carries an identifier of a local service, and the local service access control server is deployed on an access network side close to a mobile edge; and
determining, by the local service access control server without a core network, whether the UE has a privilege to access the local service, according to the identifier of the local service, and transmitting a corresponding feedback message to the UE, 
the determining, by the local service access control server, whether the UE has a privilege to access the local service, according to the identifier of the local service comprises:
referring, by the local service access control server, to preconfigured local service related information to determine whether a local service server corresponding to the identifier of the local service needs to control a UE access, and
when the local service server corresponding to the identifier of the local service does not need to control the UE access, determining, by the local service access control server, that the UE has a privilege to access the local service;
wherein the method further comprises:
in response to that the local service access request message server carries an IP address of the local service server, determining, by the MEC server, whether the UE has passed access control by the local service access control server, and performing corresponding processing on the data message transmitted by the UE.

2. (Cancelled):  

3. (Cancelled):  

4. (Currently Amended):  The method according to claim 1, wherein determining, by the local service access control server, whether the UE has a privilege to access the local service, according to the identifier of the local service further comprises:
when the local service server corresponding to the identifier of the local service needs to control the UE access, referring, by the local service access control server, to a list, of UEs allowed to access the local service, corresponding to the local service server in the preconfigured information, and when the identifier of the UE exists in the list of UEs allowed to access the local service, determining, by the local service access control server, that the UE has a privilege to access the local service.

5. (Original):  The method according to claim 1, wherein when it is determined that the UE has a privilege to access the local service, the feedback message comprises the IP address of a local service server corresponding to the local service; 
when it is determined that the UE has no privilege to access the local service, the feedback message comprises information indicating that the UE fails to request an access of the local service.

6. (Original):  The method according to claim 1, wherein transmitting, by the local service access control server, the corresponding feedback message to the UE comprises:
transmitting, by the local service access control server, the feedback message to an MEC server, so that the MEC server forwards the feedback message to the UE.

7. (Currently Amended):  A service access control method, comprising:
receiving, by a Mobile Edge Computing (MEC) server, a data message transmitted by a User Equipment (UE) to access a local service, and obtaining a destination IP address carried in the request message to access the local service; and
transmitting, by the MEC server, the data message to a local service access control server upon determining that the destination IP address is the IP address of the local service access control server, so that the local service access control server without a core network determines whether the UE has a privilege to access the local service by referring to preconfigured local service related information to determine whether a local service server corresponding to the identifier of the local service needs to control a UE access, when the local service server corresponding to the identifier of the local service does not need to control the UE access, determining, that the UE has a privilege to access the local service,
the method further comprises:
when the destination IP address carried in the data message, transmitted by the UE, received by the MEC server is the IP address of the local service access control server, determining, by the MEC server, whether the UE has passed access control by the local service server, and performing corresponding processing on the data message transmitted by the UE;
the local service access control server is deployed on an access network side close to a mobile edge.

8. (Original):  The method according to claim 7, wherein after the MEC server transmits the data message to the local service access control server, the method further comprises:
receiving, by the MEC server, a data message transmitted by the local service access control server to be fed back to the UE; and
determining, by the MEC server, whether the UE has a privilege to access the local service, according to the data message to be fed back to the UE, and recording a correspondence relationship between IP address information of a local service server corresponding to the local service, and IP address information of the UE, and transmitting the data message, to be fed back to the UE, to the UE, upon determining that the UE has a privilege to access the local service.

9. (Original):  The method according to claim 8, wherein when the UE has a privilege to access the local service, the data message to be fed back to the UE comprises the IP address of the local service server corresponding to the local service; or when the UE has no privilege to access the local service, the data message to be fed back to the UE comprises information indicating that the UE fails to request an access of the local service.

10. (Cancelled):  

11. (Currently Amended): The method according to claim 7, wherein when the destination IP address carried in the data message, transmitted by the UE, received by the MEC server is the IP address of the local service access control server, determining, by the MEC server, whether the UE has passed access control by the local service server, and performing corresponding processing on the data message transmitted by the UE comprises:
when the destination IP address carried in the data message, transmitted by the UE, received by the MEC server is the IP address of the local service access control server, determining, by the MEC server, whether there is a pre-stored correspondence relationship between the IP address of the local service server, and the IP address of the UE, and if there is a pre-stored correspondence relationship between the IP address of the local service server, and the IP address of the UE, then determining that the UE has passed access control by the local service server, and transmitting the data message, transmitted by the UE, to the local service server; otherwise, discarding the data message transmitted by the UE.

12. (Currently Amended):  A service access method, comprising:
determining, by a User Equipment (UE), a local service to be accessed; and
transmitting, by the UE, a local service access request message to a local service access control server, so that the local service access control server without a core network determines whether the UE has a privilege to access the local service by referring to preconfigured local service related information to determine whether a local service server corresponding to an identifier of the local service needs to control a UE access, when the local service server corresponding to the identifier of the local service does not need to control the UE access, determining, that the UE has a privilege to access the local service, the local service access request message carries the identifier of the local service, the local service access control server is deployed on an access network side close to a mobile edge;
wherein the transmitting, by the UE, a local service access request message comprises:
transmitting, by the UE, the local service access request message to a Mobile Edge Computing (MEC) server, so that the MEC server determines whether the UE has passed access control by the local service server, and performs corresponding processing on the data message transmitted by the UE, when a destination IP address carried in the local service access request message is an IP address of the local service server.

13. (Original):  The method according to claim 12, wherein the local service access request message further carries an identifier of the UE.

14. (Cancelled):  

15. (Original):  The method according to claim 12, wherein after the UE transmits the local service access request message to the local service access control server, the method further comprises: 
receiving a feedback message transmitted by the local service access control server; and
when the UE has a privilege to access the local service, the feedback message comprises the IP address of a local service server corresponding to the local service,
when the UE has no privilege to access the local service, the feedback message comprises information indicating that the UE fails to request an access of the local service.

16. (Original):  The method according to claim 15, further comprises: 
when the feedback message received by the UE comprises the IP address of a local service server corresponding to the local service, accessing, by the UE, the local service according to the IP address of the local service server.

17-32. (Canceled)

Allowable Subject Matter
Claims 1, 4-9, 11-13 and 15-16 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 03/18/2021 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAWAR IQBAL/Primary Examiner, Art Unit 2643